Title: To Benjamin Franklin from Coder, 19 June 1777
From: Coder, Henry
To: Franklin, Benjamin


Monsieur
Paris ce 19e juin 1777
Je ne suis pas etonné des obstacles indessents et multipliés que la regie s’efforsse de metre a mon operation, qui metra dans le plus grand jour tous les vices des fournitures qu’ils vous ont faites, sur lesquelles ils gagnient encore cent pour cent; mais que les regisseurs, a l’insue tres certainement de M. deane, se soint apropriés tous les modeles que je lui ay remits, qui concistent, en un mentau, brun, une veste, gilet, et culote de couti, un gilet et canesson de futene, une paire guetres, un bonet de polisce, un casque et un fourniment, que d’apres s’etre apropriés tous ces modeles ils aÿent engagé ceux qui me les ont executés, a vouloir m’augmentér les prix convenus d’un tiers, qu’ils publient qu’ils ont une polisce passée avec vous, pour fournir tout ce que vous aurés besoin, et qu’ils seront la dupe de traitér avec moi &c; je represente a Monsieur franklin, que les motifts qui m’ont guidé et me guideront toujours, ne meritent point, qu’on donne toutes les facilités possibles a des hommes meprisables et avides, qui vous ont trompé et volé indignement, pour m’enpechér et retardér dans ma fourniture, que je realiserai malgrai tout, a la verité avec baucoup de peine et sans profit, a la satisfaction du sage et verteux mortel, qui m’honnore de sa confience. Mais je vous suplie d’ecrire un mot a M. deaene, afin qu’il me fasse rendre par MM. les regisseurs mes modelles afin que je fasse executér en province, ce que les regisseurs enpechent que je fasse traitér a paris, par l’assandant qu’ils ont sur les fabriquants aux quels ils donnent de l’occupation depuis longes années. Je suis avec veneration Monsieur Votre tres humble et tres obeissent scerviteur
Coder
hotel d’angletere rue de seine fb st g
